Citation Nr: 1000811	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased disability rating for planter 
fasciitis of the right foot, currently rated as 20 percent 
disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
January 1984 and from February 1985 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in October 1999 and June 2005.  The former denied 
entitlement to service connection for a back condition and 
the latter denied the remaining claims.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2004.  A transcript 
of the hearing is of record.

The Board remanded the claims in March 2007 for additional 
development and to address due process concerns.  The claims 
have been returned to the Board for appellate review.  

In a November 2005 letter, the RO acknowledged receipt of a 
claim for service connection for a left foot disorder.  
Review of the claims folder does not reveal that any further 
action was taken on this claim.  As such, the issue is 
REFERRED to the RO for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

In the March 2007 remand, the RO/AMC was directed to obtain 
records from the Grand Rapids VA Clinic, since the Veteran 
had indicated in a January 2006 VA Form 21-4142 that he had 
received treatment at this facility for his back, feet, and 
right knee.  The RO/AMC was also instructed to associate any 
evidence of efforts to obtain such records with the claims 
folder.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

This remand instruction was not complied with.  The Board 
does note that a June 2004 record from this VA clinic was 
associated with the claims folder prior to the remand, which 
reveals the Veteran was a new patient at that time.  There is 
no indication, however, that the RO requested any additional 
records from this facility, as instructed in the remand, and 
it is unclear whether the June 2004 record comprises the 
Veteran's entire record of treatment from Grand Rapids.  On 
remand, the RO/AMC must obtain any outstanding records from 
the Grand Rapids VA Clinic.  

In a statement in support of claim received in April 2009, 
the Veteran reports that after his August 1986 [sic] 
discharge, he immediately went to the San Diego VA to 
register, where he informed them of all his injuries.  It is 
unclear from this statement whether the Veteran sought 
treatment at a VA medical facility in San Diego.  As the 
claim must be remanded, however, the Board finds that the 
RO/AMC should make efforts to obtain any VA records from the 
medical facility in San Diego, California.  

Review of the claims folder reveals that two letters have 
been sent from a Family Nurse Practitioner (FNP) at Shoreline 
Family Medicine, P.C., in support of the Veteran's claims 
involving his back and right foot.  See letters from S.D.D. 
dated May 2008 and January 2009.  In these letters, the FNP 
reports that the Veteran has been her patient for several 
years, but no treatment records from this facility have been 
submitted or requested.  On remand, the RO/AMC should make 
efforts to obtain pertinent records from Shoreline Family 
Medicine, P.C.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment 
records from the Grand Rapids VA Clinic, 
dated since June 2004.  Document efforts 
made to obtain these records.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  Obtain any treatment records from the 
VA medical facility in San Diego, 
California, dated after the Veteran's 
August 1987 discharge.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

3.  Make arrangements to obtain pertinent 
treatment records from Shoreline Family 
Medicine, P.C.  

4.  Thereafter, readjudicate the claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained.  If the 
benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

